In an action to recover damages for defamation and violation of Labor Law § 740, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated October 25, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court *407correctly concluded, as a matter of law, that the disputed comments made by a coemployee of the plaintiff were protected by a qualified privilege which was not overcome by proof of actual malice. Thus, the alleged comments do not constitute actionable slander (see, Liberman v Gelstein, 80 NY2d 429; Loughry v Lincoln First Bank, 67 NY2d 369; Sanderson v Bellevue Maternity Hosp., 259 AJD2d 888). The cause of action predicated upon Labor Law § 740 (2) was also properly dismissed after the defendants made out a prima facie case for summary judgment, since the plaintiff failed to raise a triable issue as to whether the defendants engaged in an activity, policy, or practice that constituted an actual violation of a law, rule, or regulation (see, Bordell v General Elec. Co., 88 NY2d 869; see also, Bordan v North Shore Univ. Hosp., 275 AD2d 335, 337).
Accordingly, the defendants’ motion for summary judgment was properly granted. Santucci, J.P., Florio, O’Brien and Schmidt, JJ., concur.